Case 6:16-cv-00173-RP-AWA Document 904-3 Filed 11/04/20 Page 1 of 2




            EXHIBIT C
        Case 6:16-cv-00173-RP-AWA Document 904-3 Filed 11/04/20 Page 2 of 2


From:               Malory Pfeifer
To:                 Holly McIntush; Jim Dunnam
Cc:                 Eleeza Johnson; chad@brazilanddunn.com; Ryan Newman; Brittany Sawtelle; Rich Griffith; Christopher Burton; Elliot Payne; Lisa Brown;
                    Julie Springer; Geoff Weisbart; Sara E. Janes; Nicole Ratliff; Gwendolyn Kelly; Andrea Mehta; Rachel Mathisen; Jan Blair; Linda Price;
                    lgeisler@textrial.com; quesada@textrial.com; Mia Storm; Danielle Hatchitt
Subject:            RE: Jane Does 1-15 v. Baylor - email accounts and search terms
Date:               Tuesday, June 23, 2020 9:58:55 PM
Attachments:        image001.png
                    image002.png
                    Jane Doe v Baylor - Final 95 Perc Textual Near Duplicate Validation Report.xlsx


Hi All,

We have completed the textual near duplicate analysis using the 95% threshold as discussed on the total population
that was previously unable to be validated; 33,377 documents. Of those 33,377 documents, there are 420 that do not
have text and as such could not be included in the analysis.

Attached is the report that provides the BegDocs of those that have hit on a 95% or higher similarity within this
population; a total of 10,054 documents. This report is broken out per each of the 4 workspaces and provides the
original count of document not validated, the number of documents that have a 95% or higher similarity, and the
remaining count of documents not validated.

This leaves a remaining population of 23,323 documents not validated.

Please let us know if you would like for us to lower the threshold, and if so, what percentage you would like it run on. As
a reminder, the lower the threshold is the less reliable the results are. As such we would suggest a manual review,
which would could utilize our US and/or India review team resources. We could also run the manual review for
population that remains not validated currently without lowering the threshold.

Please let us know if you have any questions or would like a call to discuss the results or potential manual review
further.

Thank You,

Malory

Malory Hughes-Pfeifer | Project Manager, Litigation Professional Services | UnitedLex | +1.913.205.9635
Upcoming Out of Office:
Tuesday 6/30 and Wednesday 7/1
